Order filed October 13,
2011
 
                                                                        In The
                                                                              
  Eleventh
Court of Appeals
                                                                    __________
 
                                    Nos. 11-11-00104-CR & 11-11-00107-CR
                                                    __________
 
                                     JEFFREY
SHARP, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                            On Appeal
from the 33rd District Court
 
                                                           Burnet
County, Texas
 
                                            Trial Court
Cause Nos. 37,328 & 38,147
 

 
                                                                     O
R D E R
            Pursuant to Tex. R. App. P. 48.4, the attorney
representing a criminal defendant on appeal shall, within five days after the
date of this court’s opinion, send his client a copy of this court’s opinion
and judgment, along with notification that the defendant has a right to file a pro
se petition for discretionary review under Tex.
R. App. P. 68.  Rule 48.4 requires that the notification be sent
certified mail, return receipt requested, to the defendant at his last known
address.  The attorney shall also send to this court, within the time for
filing a motion for rehearing, a copy of the return receipt and a letter
certifying compliance with Rule 48.4.  
            This
court hereby orders counsel to comply with Rule 48.4 of the Texas Rules of
Appellate Procedure.
                                                                                                
 
                                                                                                PER
CURIAM
 
October 13, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.